United States Court of Appeals
                      For the First Circuit


No. 02-1583

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      RAMIRO L. COLÓN-MUÑOZ,

                      Defendant, Appellant.



                           ERRATA SHEET

     The opinion of this court issued February 5, 2003, should be
amended as follows:

     On page 4, line 12, replace "regards" with "regard".

     On page 5, line 15, insert "president of" before "the Bank".

     On page 23, line 6, delete the word "substantial".

     On page 23, line 8, insert a footnote symbol "6" following the
word "allegations." The footnote reads as follows:
     6
      The precise standard to be met to warrant a post-trial
evidentiary hearing on an alleged Brady violation has not been
decided.   However, it is certainly more than a mere "colorable
claim."

The subsequent footnotes in the panel opinion should be renumbered
accordingly.